Exhibit 10.58 Take Stock in Your Future Share in the future of Cabot Microelectronics Corporation (CMC). Enroll in the Employee Stock Purchase Plan (ESPP) and become a shareholder in CMC! As an ESPP participant, you are investing in the potential of the company. You have an opportunity to purchase CMC stock at a favorable price not available to non-employee investors. Stock ownership also entitles you to attend shareholder meetings and vote in elections. 1 Eligibility You may elect to participate in the Plan if you are an employee of CMC and you are regularly scheduled to work: ῆat least 20 hours per week; and ῆmore than 5 months out of the year. How the Employee Stock Purchase Plan Works If you meet the above criteria, you may purchase CMC common stock via after-tax payroll deductions. To participate, you must complete the Enrollment/Change Form located on the CMC Intranet and return it to the Corporate Human Resources Department or your designated HR representative during the designated enrollment periods.Enrollment periods take place semi-annually before the beginning of each six-month offering period, during which you make contributions.Enrollments will be effective with the corresponding offering period. For example, if you enroll on December 15, your deductions will occur during the January 1 – June 30 offering period.See the chart below for applicable dates. Enrollment Period (When You Enroll) Offering Period (When You Make Contributions) December 1 through 31 or June 1 through 30 January 1 through June 30 or July 1 through December 31 Offering Periods – The Time to Buy Stock is purchased semi-annually at the end of each of the two offering periods. The total amount of your ESPP payroll deductions during an offering period are used to purchase shares of CMC common stock in your name at a discounted price on the exercise date.You will receive an account statement from Computershare indicating your stock purchases following the end of each offering period. How to Make Changes to Your Deductions To make changes to your contribution amount, complete the ESPP Enrollment/Change Form and return it to the Corporate Human Resources Department or your designated HR representative. If you are not an executive officer or have not been identified as a “key employee” as it relates to CMC’s Insider Trading Policy, you may change your contribution percentage at any time during the offering period, as long as you are in compliance with the provisions of the Policy and are not in possession of any material non public information regarding CMC. Those who are executive officers or have been identified as “key” employees may only make changes outside the designated blackout periods, and after receiving pre-clearance from CMC’s General Counsel, as per the Policy.Changes take effect on the pay period following the processing of your Enrollment/Change Form. Stopping Deductions To discontinue your contributions, complete the ESPP Notice of Withdrawal Form and return it to the Corporate Human Resources Department or your designated HR representative. If you have not been identified as a “key employee” as it relates to CMC’s Insider Trading Policy, you may discontinue your contribution percentage at any time during the offering period. Those who are executive officers or identified as “key” employees may only make changes outside the designated blackout periods, and after receiving pre-clearance from CMC’s General Counsel, as per the Policy.Changes take effect on the pay period following the processing of your Enrollment/Change Form.Any accumulated deductions during that offering period may be held to purchase stock or employees may elect to have these deductions reimbursed.Reimbursements take place on the pay period following processing of the employee’s Withdrawl Form.NOTE:When you stop your deductions during an offering period, you may not re-enroll until the next offering period. Contribution Maximums You may elect to contribute between 1-10% of your compensation*, or any whole dollar amount that equates to from one percent (1%) through ten percent (10%) of your compensation, up to U.S. $12,500 (or local currency equivalent) per offering period. For each offering period, you may not purchase more than the number of shares determined by dividing U.S. $12,500 (or the local currency equivalent) by the fair market value of a share of common stock on the first day of the offering period (the “enrollment date”).During any one calendar year, you may not purchase more than U.S. $25,000 (or the local currency equivalent) worth of CMC common stock based on its fair market value on the applicable enrollment dates. *Compensation includes your straight time gross earnings, overtime pay, shift differential, cash bonuses exclusive of relocation and sign-on bonuses, and any salary continuation or short-term disability payments paid to you by Cabot Microelectronics Corporation. 2 Purchase Price On the last day of the offering period (the “date of exercise” or “exercise date”), the fair market value of CMC’s common stock as of such exercise date is compared with the fair market value of the stock on the first day of the offering period (the “enrollment date”). The price per share you pay for the stock, called the "purchase price", is 15% less than the lower of these two prices. You’ll always pay less than the fair market value on the lower of the exercise date or the enrollment date, which is theclosing price of the stock as of such date, respectively. Selling Stock You may sell your shares of stock at any time following the purchase date by contacting Computershare at 1-800-633-9394, subject to CMC’s Insider Trading Policy, pre-clearance requirements, and quarterly blackout periods for key employees and executive officers. Tax Obligations U.S. Employees: You'll have taxable income in the year in which there's a "disposition" of the purchased shares. "Disposition" generally includes any transfer of legal title, including a transfer by sale, exchange or gift. However, because the Plan meets all Internal Revenue Code Section 423 requirements, under current tax law, if you hold your stock for a period of one year from the exercise date and two years from the start of the offering period in which the shares of stock were purchased, you will receive favorable tax treatment on that sale. For more information on taxes, please consult your personal tax advisor. International Employees: Tax treatment on shares varies from country to country. For specific information on the tax treatment that applies to you, please consult your personal tax advisor. All Employees:You are advised to consult with your personal tax advisor to determine the tax implications of participation in the Plan under your personal circumstances. NO GUARANTEES If you enroll in the Employee Stock Purchase Plan, you accept the risk of stock ownership. There are no guarantees on your investment returns. There are potential risks and gains when purchasing stock, as with any other type of investment. Be sure to read this entire enrollment guide/prospectus and review CMC’s annual and quarterly reports before investing. What Happens If……… You Leave the Company If you leave CMC and the next exercise date will occur within 3 months of your termination date, your accumulated payroll contributions will be used to purchase CMC common stock on the first exercise date after your departure, unless you elect to have your accumulated payroll deductions returned to you. Any cash balance remaining after the purchase of shares will be returned to you. If you leave CMC and the next exercise date will occur more than 3 months after your termination date, no shares will be purchased on your behalf, and all of your accumulated payroll deductions will be returned to you. You Die Any cash balance in your account will be paid directly to your estate within 30 days of CMC receiving notification of your death. Accessing Your Account Once your CMC stock has been purchased, you may access your account by calling the Computershare Customer Service Center at: 1-800-633-9394. U.S. callers are required to enter their Social Security Number. When accessing your account for the first time, the system will ask for the last 4 digits of your account number, which is located on your statement. Next, you will be required to select a Personal Identification Number (PIN). Be sure to remember your PIN, as you will need this PIN to access your account for future transactions. International employees are required to enter an access code, which is mailed along with the account statement following the purchase of shares. International employees are also required to enter the Global Identification Number that was assigned following enrollment in the Plan. Once you reach the main menu, you may select from the following options: § get account balance information § get duplicate 1099-DIVs § sell shares § get market price quotes § get Computershare’s address § speak with a customer service representative Note:Your account with Computershare will not be activated until your first stock purchase has been made and an account has been set up in your name. This will take place at the end of the offering period in which you initially enrolled. This document is not the official Plan document. The purpose of this document is to summarize the major features of the Plan and the principal rights and benefits available to the participating employees. In the event of any inconsistency between this summary and the actual provisions of the Plan document, the Plan document provisions will govern. Cabot Microelectronics Corporation reserves all right to amend or terminate its employee benefits plans, including the ESPP, at any time. 3 Cabot Microelectronics Corporation Employee Stock Purchase Plan Summary and Prospectus This document constitutes part of a prospectus covering securities that have been registered under the Securities Act of 1933, as amended. We established the Cabot Microelectronics Corporation Employee Stock Purchase Plan to allow our eligible employees to purchase shares of Cabot Microelectronics Corporation common stock periodically through payroll deductions. The Plan is not intended to be a qualified plan under Internal Revenue Code Section 401(a), nor is the Plan subject to the Employee Retirement Income Securities Act of 1974. This document is not the official Plan document.The purpose of both parts of this prospectus is to summarize, in question-and-answer format, the major features of the Plan and the principal rights and obligations of participants.In the event of any inconsistency between this summary and the actual provisions of the Plan, the Plan will govern. The date of this part of the prospectus is November 24, 2010. Table of Contents Some Background Information Eligibility and Enrollment Payroll Contributions Stock Purchases and Sales Account Statements Ending Your Participation The First Offering Period Stockholder Rights Plan Administration and General Plan Provisions Employee Tax Obligations 4 Some Background Information Q:What is the purpose of the Plan? A:The Plan gives eligible employees the opportunity to acquire a stock ownership interest in Cabot Microelectronics Corporation through convenient payroll deductions.These deductions are applied semi-annually to the purchase of shares of Cabot Microelectronics Corporation common stock at a discount from the then-current market price. Q:When was the Plan adopted? A:The Plan was originally adopted by Cabot Microelectronics Corporation’s Board of Directors on March 24, 2000, and offered a total of 475,000 shares (this is referred to as the "Prior Plan"). Cabot Corporation approved the Prior Plan on March 27, 2000 as our sole stockholder on that date. At the annual meeting of the stockholders of Cabot Microelectronics Corporation on March 4, 2008, the Prior Plan was amended to authorize the offering of an additional 500,000 shares and to change the name of the Prior Plan to the Cabot Microelectronics 2007 Employee Stock Purchase Plan. The Prior Plan, as amended, is referred to throughout this Prospectus as the "Plan."The Plan was most recently amended and restated January 1, 2010. Eligibility and Enrollment Q:Who is eligible to participate in the Plan? A:You’re eligible to participate in the Plan if you’re a full-time or part-time employee of Cabot Microelectronics Corporation, any of its international branch locations or any designated subsidiary of CMC (this means that you are regularly scheduled to work at least 20 hours per week and more than 5 months per year). Q:Will any subsidiaries of Cabot Microelectronics Corporation participate in the Plan? A:Any subsidiary of Cabot Microelectronics Corporation that the Plan administrator designates as eligible may participate in the Plan. Q:When may I enroll? A:Eligible employees may participate in an offering period under the Plan if they enroll in the Plan before the cutoff date for that offering period.The cutoff date for an offering period generally will be last business day before the offering period begins.You may not begin participating in an offering period once the cutoff date for that offering period has passed. Employees will be eligible to enroll at the beginning of the offering period following their date of hire, with enrollment forms received after the enrollment period being applied to the next offering period. Q:How do I enroll? A:Eligible employees who are not executive officers or have not been identified as a “key employee” as it relates to CMC’s Insider Trading Policy may enroll in the Plan by contacting Cabot Microelectronics Corporation’s Human Resources department and completing the appropriate enrollment form, as long as you are in compliance with the provisions of the Policy and are not in possession of any material non public information regarding CMC. Those who are executive officers or have been identified as “key” employees may only enroll outside the designated blackout periods, and after receiving pre-clearance from CMC’s General Counsel, as per the Policy. Payroll Contributions Q:How much of my paycheck can I contribute? A:You may authorize payroll contributions to the Plan of not less than 1% and not more than 10%, or any whole dollar amount that equates to from one percent (1%) through ten percent (10%),of your compensation per payroll period.Please also note thatin any offering period you may not purchase more than the number of shares determined by dividing U.S. $12,500 (or the local currency equivalent) by the fair market value of a share of common stock on the first day of the offering period, also called the “enrollment date”.During any one calendar year, you may not purchase more than U.S. $25,000 (or the local currency equivalent) worth of Cabot Microelectronics Corporation common stock based on its fair market value on the applicable enrollment dates. Your compensation includes your straight-time gross earnings, overtime pay, shift differential, cash bonuses exclusive of relocation and sign-on bonuses, and any salary continuation or short-term disability payments paid to you by Cabot Microelectronics Corporation, in each case before any contributions you make to the Cabot Microelectronics Corporation 401(k) and Savings Plan or any Plan qualified under Internal Revenue Code Section 125 (in the U.S. only). Your compensation for this purpose does not include severance payments, moving allowances, reimbursement of expenses, any other additional compensation paid to you during a payroll period, or any non-cash compensation. Q:When do my payroll deductions begin? A:Payroll deductions begin on the first payday of the offering period for which you enroll and continue at the same rate until you change your payroll deduction amount or stop participating in the Plan. Q:Can I change my payroll deductions? A:To make changes to your contribution amount, complete the ESPP Enrollment/Change Form and return it to the Corporate Human Resources Department or your designated HR representative. If you are not an executive officer or have not been identified as a “key employee” as it relates to CMC’s Insider Trading Policy, you may change your contribution percentage at any time during the offering period, as long as you are in compliance with the provisions of the policy and are not in possession of any material non public information regarding CMC. Those identified as “key” employees may only make changes outside the designated blackout periods, and after receiving pre-clearance from CMC’s General Counsel, as per the Policy.Changes take effect on the pay period following the processing of your Enrollment/Change Form. Q:What happens to my payroll deductions? A:Although all your payroll deductions are credited to you, we will not establish separate accounts to hold them.Instead, we will hold all payroll deductions as part of our general assets and use them for any corporate purpose.No interest is payable under the Plan. 5 Options, Stock Purchases and Sales Q:What is an “offering period”? A:The Plan will have two offering periods per calendar year, each of which will be approximately six months in duration.The two offering periods will occur during the following dates: January 1st through June 30th; and July 1st through December 31st Each offering period will begin and end on a business day.For example, if the offering period ends on December 31, which falls on a Saturday in a given year, the actual offering period would end on Friday, December 30, which is a business day. Q:What is an “enrollment date”? A:The “enrollment date” is the first day of an offering period. Q:What happens on the enrollment date? A:On the enrollment date, each participant in the offering period is deemed to have been granted an option to purchase shares of Cabot Microelectronics Corporation common stock with the participant’s accumulated payroll deductions for the offering period, up to the Plan’s share maximums.This option will then be deemed exercised on the exercise date. Q:What is an “exercise date”? A:The “exercise date” is the last day of an offering period, when the options granted to participants under the Plan on the preceding enrollment date are deemed exercised and shares of Cabot Microelectronics Corporation common stock are purchased with your accumulated payroll deductions. Q:How will my accumulated payroll deductions be converted into U.S. $ for the purchase of shares? A:Shares are purchased in the open market in U.S. $ by Computershare, the Plan administrator, transfer agent and record keeper.For employees based outside the U.S., payroll deductions will have to be exchanged from local currency into U.S. $. Your contributions will be exchanged from your local currency into U.S. $, using the average of the official exchange rates on the last day of each month over the six-month offering period. Q:When are my shares purchased? A:The total amount of payroll deductions made on your behalf during the offering period will be used to purchase full and deemed fractional shares of Cabot Microelectronics Corporation common stock in your name at the discounted price on the exercise date. Q:What is the purchase price of common stock? A:At the end of each offering period - on or about June 30th and December 31st - the fair market value of Cabot Microelectronics Corporation common stock on the exercise date is compared with the fair market value of the stock on the enrollment date.The price per share you pay for the stock - called the “purchase price” - is 15% less than the lower of these two prices. Example:When the share price is higher on the exercise date than on the enrollment date: Price on January 1st (enrollment date): $25 Price on June 30th (exercise date):$30 What you pay per share of Cabot Microelectronics Corporation common stock: $25 less 15%, or $3.75 $21.25 per share Example:When the share price is lower on the exercise date than on the enrollment date: Price on January 1st (enrollment date): $25 Price on June 30th (exercise date): $20 What you pay per share of Cabot Microelectronics Corporation common stock: $20 less 15%, or $3 $17 per share 6 Q:If I’m based outside the U.S., what exchange rate will be used when my shares are converted? A:The exchange rate used to convert local currency into U.S.$ for the purchase of shares will be determined by Cabot Microelectronics Corporation’s internal Treasury department and will be the average of the official exchange rates on the last day of each month over the six-month offering period. Q:What is the purchase price of common stock and how would it be determined outside the U.S.? A:At the end of each offering period - on or about June 30th and December 31st - the fair market value of Cabot Microelectronics Corporation common stock on the exercise date is compared with the fair market value of the stock on the enrollment date.The price per share you pay for the stock - called the “purchase price” - is 15% less than the lower of these two prices. Example:When the share price is higher on the exercise date than on the enrollment date: Price on January 1st (enrollment date): 2560 Japanese Yen Price on June 30th (exercise date): 3071 Japanese Yen What you pay per share of Cabot Microelectronics Corporation common stock: 2176 Japanese Yen (15% less than 2560) Example:When the share price is lower on the exercise date than on the enrollment date: Price on January 1st (enrollment date): 2560 Japanese Yen Price on June 30th (exercise date): 2048 Japanese Yen What you pay per share of Cabot Microelectronics Corporation common stock: 1740 Japanese Yen (15% less than 2048) Q:How is the fair market value of Cabot Microelectronics Corporation common stock determined? A:Our common stock is listed on the Nasdaq Global Select Market and its fair market value on any date is the closing sales price (or the closing bid, if no sales were reported) quoted for it on the Nasdaq system on that date, as reported in The Wall Street Journal or another source the board of directors deems reliable.In the absence of an established market for the common stock, the fair market value will be determined in good faith by the Plan administrator. Q:Are there any limitations on the number of shares I may purchase? A:Yes.The following limitations apply: •The number of shares of Cabot Microelectronics Corporation common stock available for purchase by all Plan participants together is (i) 500,000 plus (ii) the number of shares previously reserved for issuance but not issued under the Plan (which was 7,222 as of September 30, 2010).These numbers are subject to adjustment as discussed in “What happens if there’s a change in Cabot Microelectronics Corporation’s capital structure?” below. • In any offering period you may not purchase more than the number of shares determined by dividing U.S. $12,500 (or the local currency equivalent) by the fair market value of a share of common stock on the enrollment date. • During any one calendar year, you may not purchase more than U.S. $25,000 (or the local currency equivalent) worth of Cabot Microelectronics Corporation common stock based on its fair market value on the applicable enrollment dates. •You may not purchase shares in the Plan if you own 5% or more of the total voting power or value of all classes of stock of Cabot Microelectronics Corporation or any parent corporation or subsidiary corporation. • Any payroll deductions that cannot be applied to the purchase of Cabot Microelectronics Corporation common stock because of any of the last four of these limitations will be refunded on the exercise date without interest. Q:What if there aren’t enough shares available to cover all the exercised purchase rights on a particular exercise date? A:If the total number of shares to be issued on any particular exercise date is greater than the maximum number of shares that may be issued under the Plan, the Plan administrator will: Allocate the available shares pro rata to participants in a uniform manner; and promptly refund to participants any payroll deductions not applied to the purchase of stock. Q:When can I sell the shares I’ve purchased? A:As a general rule, participants who are not executive officers or have not been identified as a “key employee” as it relates to CMC’s Insider Trading Policy can sell their shares at any time, as long as you are in compliance with the provisions of the Policy and are not in possession of any material non public information regarding CMC. Those who are executive officers or have been identified as “key” employees may only make changes outside the designated blackout periods, and after receiving pre-clearance from CMC’s General Counsel, as per the Policy.All employees must comply with CMC’s Insider Trading and Nondisclosure Policy and applicable company procedures. Q:Are there exercise transaction fees? A:There is no charge for certificate issuance; however the following transaction fees are charged by Computershare. Commission Fee Type Fee (up to 1000)
